Name: 2000/716/EC: Commission Decision of 16 November 2000 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(2000) 3314)
 Type: Decision
 Subject Matter: public finance and budget policy;  European construction;  budget;  management
 Date Published: 2000-11-17

 Avis juridique important|32000D07162000/716/EC: Commission Decision of 16 November 2000 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(2000) 3314) Official Journal L 290 , 17/11/2000 P. 0052 - 0053Commission Decisionof 16 November 2000updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation(notified under document number C(2000) 3314)(2000/716/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977(1), and in particular Article 145 thereof,Whereas:(1) The consumer price index (EUR 15) was 98,6 in December 1995, 100,7 in December 1996, 102,4 in December 1997 and 103,4 in December 1998.(2) Pursuant to Article 145 of Regulation (Euratom, ECSC, EC) No 3418/93 the fixed amounts specified in that Regulation should be adapted with effect from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1>TABLE>>TABLE>Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be communicated to the other Community institutions and bodies by the Commission's accounting officer.Done at Brussels, 16 November 2000.For the CommissionMichaele SchreyerMember of the Commission(1) OJ L 315, 16.12.1993, p. 1.